Citation Nr: 1146647	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-33 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include keratoconjunctivitis and to include as secondary to anthrax vaccinations.  

2.  Entitlement to service connection for a joint disability, to include as secondary to anthrax vaccinations.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty for the following periods: November 1985 to February 1986; September 2002 to February 2003; February 2003 to August 2003; and March 2005 to June 2005.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO denied claims for service connection for "joint disease due to anthrax vaccine" and "allergic rhinoconjunctivitis claimed as sight problems due to anthrax vaccine."  

In February 2009, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been associated with the file.  

In September 2010, this claim was remanded for further development.  The Board finds there has been substantial compliance with the remand.  


FINDINGS OF FACT

1. A preponderance of the evidence is against a finding that an eye disability is related to active service.  

2. Resolving all doubt in the Veteran's favor, the residuals of a left ankle injury, including soft tissue swelling and a calcaneal spur, are related to active military service.  

3. A preponderance of the evidence is against a finding that degenerative joint disease is related to active service.  


CONCLUSIONS OF LAW

1. An eye disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2. The residuals of a left ankle injury, including soft tissue swelling and a calcaneal spur, were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3. Degenerative joint disease was not incurred or aggravated in service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In a September 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran received a VA examination.  The Board finds the duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In addition to the above, service connection for arthritis or degenerative joint disease may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Service Connection for an Eye Disability

Specific to eye disability claims, refractive error of the eyes is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2011); See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

The Veteran contended in his July 2006 claim that he was given an anthrax shot and suffered "sight problems" as a result.  In his May 2007 notice of disagreement, the Veteran said he meant to claim keratoconjunctivitis and not just "sight problems."  In February 2009, he submitted an undated, unidentified source on anthrax vaccine issues.  At the Board hearing, the Veteran said he started having sight problems in 2005 when his eyesight started getting blurry.  (Transcript, p 5.)  He was prescribed glasses.  (Transcript, p 6.)  He received the anthrax vaccine in 2003.  (Transcript, p 7.)  

Service treatment records do not show that the Veteran had eye or vision problems.  In a September 1993 a report of medical examination, the Veteran had 20/20 vision.  He reported no problems at an annual medical review in June 1995.  In October and November 2002, he received anthrax vaccinations.  

In November 2006, a VA examination for the eye showed that the Veteran denied ocular surgeries, traumas or diseases.  He had a history of allergic rhinitis.  In October 2006, allergic conjunctivitis was found.  The Veteran was noted to have had refractive error and allergic rhinoconjunctivitis.  The examiner stated:  "Allergic rhinoconjunctivitis is not caused by or a result of the anthrax vaccine."  

The Veteran received a new VA examination for the eye in December 2010.  The Veteran said he had no ocular surgeries, traumas or diseases.  He said he had a history of allergic rhinitis.  The claims file was reviewed.  The past VA examination and eye treatment was noted.  The examiner explained that any current loss of vision was caused by or a result of the Veteran's refractive error and his symptoms by the allergic rhinoconjunctivitis.  Allergic rhinoconjunctivitis was not caused by or a result of anthrax vaccine.  

The Veteran also complained of occasional blurred vision since six to seven months prior.  The diagnosis was refractive error and mild dry eyes.  Loss of vision was caused by refractive error.  The examiner stated that mild dry eyes were not the result of anthrax or active duty.  

The Board finds the Veteran competent to report his eye symptoms that he has experienced.  38 C.F.R. § 3.159(a)(2).  The Veteran is not competent to diagnose himself with a particular eye disability or attribute symptoms to a particular cause because that is not within the realm of his own personal knowledge.  Barr, 21 Vet. App. 303.  The Board finds the Veteran to be credible in his report of symptoms that he noticed his vision blurring and that he received glasses in 2005.  

The Board finds the medical evidence to be competent and credible as there is no evidence to the contrary.  

The Board finds undated information on the anthrax vaccine which is from an unclear source to be neither competent nor credible.  It does not specifically address the Veteran's case and does not cite to any particular source.  It is assigned no weight.  

The Board finds that service connection for an eye disability is not warranted.  The Board relies on the opinion of the December 2010 VA examiner in determining that the Veteran did not have any eye disability that was the result of service.  The examiner explained that the Veteran had dry eyes and this was not the result of anthrax or active duty.  Also, as explained, refractive error is not a disease or injury within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9; See Winn, 8 Vet. App. at 516.  

A clear preponderance of the evidence is against a finding that an acquired eye disability had its clinical onset in service or is otherwise related to active duty.  The claim is not in equipoise and the reasonable doubt rule is not for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The claim is denied.  

Claim for Service Connection for a Joint Disability

The Veteran asserted in his July 2006 claim that he was given the anthrax shot and claimed that joint disease was a result of the shot.  The Veteran submitted a notice of disagreement in May 2007 and referred to a paper (also submitted) that stated the anthrax vaccine may cause joint pain.  This paper is an undated, unidentified source on anthrax vaccine issues.  At the Board hearing in February 2009, the Veteran stated he had problems with joint disease when he came back from his last deployment to Ft. Stewart.  (Transcript, p 3.)  He complained to the VA hospital.  He said he was receiving medication for joint disease.  (Transcript, p 5.)  He received the anthrax vaccine in 2003.  (Transcript, p 7.)  He stated that his lower back was affected by arthritis.  (Transcript, p 9.)  

The claims file shows that the Veteran has been service-connected for facet joint disease and lumbosacral strain or myositis since June 2005.  He was service-connected for the residuals of a right ankle sprain in April 1996 (the effective date was July 1995).  

Service treatment records show no joint problems in a September 1993 report of medical examination.  He also had no problems at an annual medical check in June 1995.  In July 1995, the Veteran suffered trauma to the right ankle.  At a February 1996 VA examination, only the right ankle and sprain residuals were discussed.  He received anthrax vaccinations in October and November 2002.  

In April 2005, the Veteran suffered a back injury according to a line of duty determination.  In May 2005, a service treatment record showed that the Veteran was to attend physical therapy and he was not deploying.  A May 2005 service treatment record showed a diagnosis of a backache, with films being essentially ok.  A May 31, 2005 Ft. Stewart "post-deployment" review showed the Veteran only reported suffering a back injury and back problems.  There were no other exposure concerns or problems.  

VA records from 2005 show that the Veteran had degenerative changes involving his lumbar spine, for which he is already service-connected.  At an August 2006 VA primary care appointment, the Veteran denied joint pain.  

At an October 2006 VA examination, the Veteran reported suffering from bilateral aches and pains since more than ten years ago.  He said he was service connected for his right ankle and reported associated pain.  All joint pain reported came from ankles.  The Veteran was working as policeman full-time with no restrictions.  No inflammatory arthritis symptoms were reported.  A physical examination showed the ankle joints were tender but there were no observable signs for inflammatory arthritis.  Normal ranges of motion were found for the hips, knees ankles, shoulders, elbows, and wrists.  Ankle X-rays were mentioned as being normal.  Bilateral ankle strain was diagnosed.  

In December 2010, the Veteran had a new VA examination.  This examination reported stated the Veteran denied muscle pain anywhere but in his spine.  He had right ankle pain (which he was already service-connected for).  He also said he had left ankle pain.  He asserted he had this since basic training in Georgia.  It was noted he had bilateral calcaneal spurs and malleolar soft tissue swelling.  The diagnosis was left ankle sprain residuals; chronic soft tissue swelling and a calcaneal spur.  

In the opinion, the examiner stated that the Veteran's left ankle sprain was caused by the Veteran's military service on active duty in the National Guard."  Also, the sprain was not caused or related to vaccinations.  The examiner found that left ankle sprain was secondary to a traumatic event, not anthrax.  

The Board finds the Veteran competent to report his symptoms.  38 C.F.R. § 3.159(a)(2).  The Veteran appeared to assert that his joint pain was due to his back, which is already service-connected, or due to his ankles.  At the December 2010 VA examination he only complained of ankle pain.  The Veteran is not competent to diagnose himself with a particular disability or attribute symptoms to a particular cause because that is not within the realm of his own personal knowledge.  Barr, 21 Vet. App. 303.  The Veteran has been credible in reporting his symptoms.  

The Board finds the medical evidence to be competent and credible as there is no evidence to the contrary.  

The Board finds undated information on the anthrax vaccine which is from an unclear source to be neither competent nor credible.  It does not specifically address the Veteran's case and does not cite to any particular source.  It is assigned no weight.  

The Board finds that service connection for degenerative joint disease throughout the body or any other joint disability is not warranted.  However, service connection for the residuals of a left ankle injury, including soft tissue swelling and a calcaneal spur is warranted and is granted.  In coming to this conclusion, the Board liberally construes the Veteran's claim in keeping with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

The Board relies on the December 2010 VA opinion.  The examiner explains in this opinion that the Veteran did not complain of joint pain in any other place other than in the ankles.  The Veteran's left ankle residuals were related to military service.  The Board finds the reasonable doubt rule is for application and grants the claim for the residuals of a left ankle injury, including soft tissue swelling and a calcaneal spur is warranted.  

The Board finds that the one year presumption does not apply for the claim for service connection for degenerative joint disease as there is no evidence that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  He is already service-connected for  lumbosacral strain myositis and facet joint disease.  


ORDER

Service connection for an eye disability is denied.  

Service connection for the residuals of a left ankle injury, including soft tissue swelling and a calcaneal spur, is granted.  

Service connection for additional joint disability, including degenerative joint disease is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


